            Case 1:20-cv-01459-JLT Document 17 Filed 07/20/21 Page 1 of 2



1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   BRETT MICHAEL PETERSEN,                                 )   Case No.: 1:20-cv-1459 JLT
                                                             )
12                    Plaintiff,                             )   ORDER REMANDING THE MATTER
                                                             )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13           v.                                              )   § 405(g)
                                                             )
14   KILOLO KIJAKAZI1,                                       )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Acting Commissioner of Social Security,                 )   FAVOR OF PLAINTIFF, BERTT MICHAEL
15                                                           )   PETERSEN, AND AGAINST DEFENDANT,
                      Defendant.                             )   KILOLO KIJAKAZI, ACTING COMMISSIONER
16                                                           )   OF SOCIAL SECURITY
                                                             )
17
18           On July 20, 2021, the parties stipulated to a voluntary remand pursuant to sentence four of 42

19   U.S.C. § 405(g). (Doc. 16 at 1.) Pursuant to the terms of the stipulation, the final decision of the

20   Commissioner hall be reversed, an ALJ shall “conduct any further necessary proceedings and issue a

21   new decision.” (Id. at 2.) Further, the parties stipulated that judgment shall be entered in favor of

22   Plaintiff. (Id.) Based upon the terms of the stipulation, the Court ORDERS:

23           1.       The matter is REMANDED for further administrative proceedings under sentence four

24                    of 42 U.S.C. § 405(g); and

25   ///

26
27            1
                This action was originally filed against Andrew Saul in his capacity as the Commissioner of Social Security.
     (See Doc. 1 at 1.) The Court has substituted Kilolo Kijakazi, who has since been appointed the Acting Commissioner of
28   Social Security, as the defendant. See Fed. R. Civ. P. 25(d).


                                                                 1
         Case 1:20-cv-01459-JLT Document 17 Filed 07/20/21 Page 2 of 2



1         2.    The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Brett Michael

2               Petersen and against Defendant Kilolo Kijakazi, the Acting Commissioner of Social

3               Security.

4
5    IT IS SO ORDERED.

6      Dated:   July 20, 2021                         _ /s/ Jennifer L. Thurston
7                                           CHIEF UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
